                                                                     United States District Court
UNITED STATES DISTRICT COURT                  SOUTHERN DISTRICT OFSouthern
                                                                   TEXASDistrict of Texas
                                                                          ENTERED
                                                                         March 31, 2020
                                                                       David J. Bradley, Clerk
Ronald Darnell Cephus, Jr.,           §
     Petitioner,                      §
                                      §
v.                                    §
                                      §      Civil Action H-19-4527
Lorie Davis,                          §
Director, Texas Department            §
of Criminal Justice, Correctional     §
Institutions Division,                §
       Respondent.                    §


                           Order of Adoption


           On February 27, 2020, Magistrate Judge Peter Bray filed a
     memorandum and recommendation (10) recommending that the
     court deny Ronald Darnell Cephus, Jr.’s petition for writ of habeas
     corpus. Cephus filed objections. (15) The court denies Cephus’s
     objections and adopts the memorandum and recommendation as its
     memorandum and opinion. The court will issue a separate final
     judgment.

           Signed on March 31, 2020, at Houston, Texas.



                                    ________________________
                                           Lynn N. Hughes
                                      United States District Judge
